


Exhibit 10.5.1

 

AMENDMENT NUMBER 1
TO
THE MACERICH COMPANY
DEFERRED COMPENSATION PLAN
FOR EXECUTIVES
(As Amended and Restated Effective as of January 1, 2003)

 

WHEREAS, The Macerich Company (the “Company”) has established and maintains The
Macerich Company Deferred Compensation Plan for Executives (As Amended and
Restated Effective as of January 1, 2003) (the “Plan”) to provide supplemental
retirement income benefits through deferrals of salary and bonuses for certain
Eligible Employees (as defined in the Plan); and

 

WHEREAS, the Plan was frozen December 31, 2004, so that the benefits provided
thereunder would be exempt from application of Section 409A of the Internal
Revenue Code of 1986 (the “Code”); and

 

WHEREAS, the exercise of discretion permitted under certain provisions of the
Plan could subject its benefits to the application of Section 409A of the Code;
and

 

WHEREAS, the Company has determined that it is appropriate and desirable to
amend the Plan pursuant to Section 9.4 of the Plan as set forth herein to
eliminate such discretion.

 

NOW, THEREFORE, the Plan is hereby amended as set forth below, effective
January 1, 2005.

 

1.               Section 7.2 of the Plan is hereby deleted.

 

2.               The second sentence of Section 9.4 of the Plan is amended to
read as follows:

 

In the event that this Plan is terminated, the amounts credited to a
Participant’s Deferral Account and Company Matching Account shall be distributed
to the Participant or, in the event of his or her death, to his or her
Beneficiary in a lump sum within thirty (30) days following the date of
termination; provided, however, if the foregoing provision would cause any
amounts deferred under this Plan to be subject to Section 409A of the Code, such
provision shall not apply and distributions to the Participants or their
Beneficiaries shall be made on the dates on which the Participants or their
Beneficiaries would receive benefits hereunder without regard to the termination
of the Plan.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute this amendment this 30th day of October, 2008.

 

 

THE MACERICH COMPANY

 

 

 

By

/s/ Richard A. Bayer

 

 

Richard A. Bayer

 

 

Senior Executive Vice President, Chief

 

 

Legal Officer & Secretary

 

 

 

 

By

/s/ Thomas E. Hern

 

 

Thomas E. O’Hern

 

 

Senior Executive Vice President,

 

 

Chief Financial Officer & Treasurer

 

--------------------------------------------------------------------------------
